Citation Nr: 0631006	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  99-14 946	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased disability rating for a low back 
strain, evaluated as 10 percent disabling for the period 
prior to July 29, 2002, and 20 percent disabling thereafter.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from October 1992 to 
October 1996.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In November 2000 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  Prior to July 29, 2002, the veteran's service-connected 
low back disorder is manifested by subjective complaints of 
pain and occasional left leg radiculopathy, and objective 
evidence of at most slight limitation of motion of at least 
80 degrees of thoraolumbar spine flexion, without evidence of 
painful motion.

2.  Since July 29, 2002, the veteran's service-connected low 
back disorder, recharacterized as degenerative disc disease 
(DDD) with left leg radiculopathy, is manifest by subjective 
complaints of constant pain and left leg radiation; 
objectively, forward flexion is limited to 40 degrees; there 
is MRI evidence of DDD with evidence of radicular irritation.  
There is no other evidence of neurologic disability. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for low back strain prior to July 29, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5292, 5293, 5295 (2002).

2.  The criteria for a disability rating in excess of 20 
percent for low back strain since July 29, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5243 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Veteran

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO sent letters to the veteran in August 2003 and March 
2006 which asked him to submit certain information, and 
informed him of the responsibilities of the claimant and VA 
concerning obtaining evidence to substantiate his claim.  The 
letters informed him what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  The August 2003 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what he needed to show to substantiate a claim for 
increased rating for his low back disability in the August 
2003 letter.  

In the present appeal, although the VA notification letters 
were not provided to the veteran until after the initial 
rating decision, the Board finds that, under the facts of 
this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate the claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with several opportunities to 
submit evidence and argument in support of his claim.  
Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VA notice requirements for 
his claim is harmless error in this case.

The March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective dates for his increased disability rating on 
appeal.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for increased disability ratings any questions regarding 
effective dates to be assigned are rendered moot.  In view of 
this, the Board finds that VA's duty to notify has been fully 
satisfied with respect to the claims.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA and 
private treatment records and VA examination reports, as well 
as Social Security Administrative (SSA) records.  The veteran 
has not alleged that there are any other outstanding medical 
records.  Accordingly, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.



Laws and Regulations

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board notes that during the pendency of the appeal, the 
regulations for evaluating spine disabilities were amended 
effective September 23, 2002 and September 26, 2003.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)). Here, 
there is no such language in the amendments.  Consequently, 
application of the newer regulations can be no earlier than 
the effective date of the change.

Criteria for Evaluating the Spine--in Effect Prior to 
September 26, 2003

Under Diagnostic Code 5292, the criteria provide that a 20 
percent disability rating is assigned for moderate limitation 
of motion.  The next higher rating of 40 percent is warranted 
for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Under Diagnostic Code 5293, which sets forth the criteria for 
rating intervertebral disc syndrome (IVDS), a 20 percent 
rating is assigned for IVDS with moderate recurring attacks.  
A 40 percent evaluation is authorized for intervertebral disc 
syndrome if it is severe with recurrent attacks and 
intermittent relief. A 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (2002).

Under Diagnostic Code 5295, a 20 percent rating is assigned 
for lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

Criteria for Evaluating Intervertebral Disc Syndrome--
Effective on September 23, 2002 and September 26, 2003

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
have a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months and a 10 percent rating is assigned with the 
incapacitating episodes have a total duration of at least one 
week but less than two weeks during the past 12 months.  Note 
1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Criteria for Evaluating the Spine--Effective on September 26, 
2003

On September 26, 2003, the General Rating Formula for 
Diseases and Injury of the Spine became effective.  Under 
Diagnostic Codes 5235-5243, a 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher rating of 40 percent is warranted for forward flexion 
of the thoracolumbar spine of 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2005).  

Analysis

Service connection for a low back strain was initially 
granted in a May 1997 rating decision, and assigned a 10 
percent disability rating.  The initial disability rating was 
upheld by a July 1998 Board decision.  The veteran did not 
appeal the Board determination.  In September 1998, the 
veteran raised his current claim for an increased disability 
for his low back disorder.  A February 1999 rating decision 
denied the veteran's claim.  Thereafter, the veteran 
perfected his appeal of the decision.  A December 2002 rating 
decision included diagnosed DDD at levels L3-4, L4-5, with 
left leg radiculopathy as part of the veteran's service-
connected low back disability and increased his disability 
rating to 20 percent, effective from July 29, 2002.  He 
contends that the symptoms associated with his service-
connected back disorder have increased in severity and 
warrant a higher rating.

Prior to July 29, 2002

As noted above, prior to July 29, 2002, the veteran's 
service-connected low back disability was evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, in effect at the time he filed his 
claim.  

At the outset, the Board notes that a rating in excess of 10 
percent is not warranted prior to July 29, 2002.  In this 
regard, the Board notes that the evidence during this time 
period does not show that the veteran had moderate limitation 
of motion of the lumbar spine, moderate intervertebral disc 
syndrome with recurring attacks or lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral in standing position.

In December 1998, the veteran's range of motion consisted of 
forward flexion to 80 degrees, extension to 20 degrees, 
lateral bending to 30 degrees.  These findings demonstrate no 
more than slight limitation of motion.  There was minimal 
neurological findings noted.  His sensation and reflexes were 
intact and straight leg raising was negative.  The examiner 
diagnosed that there was no evidence of any radiculopathy.  
These findings fail to show that a rating in excess of 10 
percent is warranted based on intervertebral disc syndrome.  
In this regard, it appears that the veteran did not have 
intervertebral disc syndrome.  Likewise there is no evidence 
to show that the veteran had lumbosacral strain with muscle 
spasm on extreme forward bending or any loss of lateral spine 
motion.  

Findings of July 2001 VA examination also fails to show that 
a rating in excess of 10 percent is warranted.  The veteran's 
range of motion was only slight limited.  He was found to 
have flexion to 90 degrees, extension to 10 degrees, 
bilateral side bending to 20 degrees and rotation to 20 
degrees to each side.  There was no evidence of 
intervertebral disc syndrome.  Straight leg raising could be 
carried to 80 degrees bilaterally without discomfort.  There 
was no sensory or motor deficit of either lower extremity.  
Deep tendon reflexes were present and symmetrical.  
Additionally, there was no evidence of lumbosacral strain to 
a degree which would warrant a rating in excess of 10 
percent.  The examiner noted that there was no tenderness on 
palpation of the lumbar vertebral musculature of the lumbar 
spinous processes.  The examiner diagnosed that the 
examination was normal.

Moreover, the Board notes that the vast majority of the VA 
treatment records and the VA examination reports do not 
indicate any objective evidence of pain on motion, weakness, 
excess fatigability or incoordination for the time period 
prior to July 29, 2002.  The Board finds that the disability 
rating of 10 percent prior to July 29, 2002, adequately 
considers and encompasses any limitation of motion due to 
pain or any associated functional loss.  38 C.F.R. §§ 4.7, 
4.40, 4.45; DeLuca, supra.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent prior to July 29, 2002, and 
the claim must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Since July 29, 2002

As indicated above, since July 29, 2002, the veteran's 
service-connected low back disability is evaluated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, also in effect at the time he filed his 
claim.  The RO originally rated the disability under 
Diagnostic Code 5295, lumbosacral strain, but changed the 
Diagnostic Code to Code 5293, intervertebral disc syndrome 
when it increased the evaluation in the August 2002 rating 
decision.

After reviewing the evidence of record, the Board finds that 
the 20 percent disability rating effective from July 29, 
2002, must be continued.  Prior to that date, the veteran 
complained of back pain with occasional radiculopathy into 
the left leg and with moderate levels of pain.  Objective 
medical evidence however, showed minimal symptoms.  In June 
2002, he reported that he did not take medication for his 
back pain.  A July 29, 2002 VA treatment record shows the 
veteran's low back pain had significantly worsened over the 
weekend.  Follow-up EMG studies in September 2002 revealed 
changes consistent with left moderate chronic radiculopathy.  
An October 2002 MRI scan of the lumbar spine showed an 
impression of mild degenerative disc disease at levels L3-4 
and L4-5; small central and right paramedian disc protrusion 
at L4-5 and a central annular tear at L3-4.  Although the 
veteran complained of extreme pain in January 2003, and an 
internal medicine examination, conducted that same month for 
SSA, indicates he had an abnormal gait and could only forward 
flex his spine to 25 degrees, a February 2003 SSA physical 
residual functional capacity assessment indicates the veteran 
had a normal station and gait and was able to walk on his 
heels and toes without difficulty.  The assessment further 
notes that he did not require assistive devices and was able 
to rise from a chair and change for the examination without 
difficulty.  The examiner further noted that the limitations 
noted in the January SSA examination report were not 
supported by the clinical evidence provided and which 
supported an earlier stated opinion that the veteran was 
moderately limited by his low back pain. 

An April 2003 VA examination report revealed that there was 
no increase in lumbar lordosis.  There was tenderness on 
palpation of the lower lumbar spinous processes of 
paravertebral musculature bilaterally and left sacroiliac 
joint.  Lumbar spine flexion was to 50 degree, extension was 
to 20 degrees, side bending was to 20 degrees and rotation 
was to 20 degrees.  Neurological examination revealed 
straight leg raising could be carried to 50 degrees on the 
left and 60 degrees on the right with back pain.  There is no 
motor or sensory deficit of either lower extremity.  Ankle 
and knee strength was 5/5 bilaterally.  The Achilles reflexes 
were present and symmetrical bilaterally.  The patella 
reflexes were negative.  The examiner stated that there was 
no clinical evidence of left leg radiculopathy.  He noted 
that the veteran had no sensory or motor deficit of either 
lower extremity.  He noted that the patellar reflexes were 
absent, but the MRI did not exhibit any compressive 
pathological condition to suggest that the reflex losses were 
secondary to his back condition.  The examiner stated that 
there was no evidence of any foraminal stenosis at the L4-5 
level which could cause an L4 radiculopathy and result in 
loss of patellar reflexes.  The examiner stated that the 
veteran had not exhibited any weakened movements, excess 
fatigability, or loss of coordination.

The May 2006 VA examination report shows thoracolumbar spine 
flexion was to 40 degrees, extension was to 15 degrees, side 
bending was to 30 degrees, bilaterally and rotation was to 40 
degrees, bilaterally.  Godwaite's sign was negative.  He did 
not exhibit any scoliosis or spinal listing.  The examiner 
found no objective indication of painful motion, muscle 
spasm, weakness, tenderness, or radiculopathy of either lower 
extremity at that time.  

Moreover, the examination report further notes that the 
veteran reported only one totally incapacitating episode of 
backache in the past year.  He reported the episode lasted 4 
days.  There is no objective evidence of record contradicting 
the veteran's history of 1 incapacitating episode.  
Neurological findings were minimal.  Straight leg raising 
could be carried to 60 degrees, bilaterally with no 
discomfort.  He did not exhibit any motor deficit of either 
lower extremity.  Deep tendon reflexes of the lower 
extremities were present and symmetrical bilaterally.  The 
examiner stated that there was no evidence of radiculopathy 
of either lower extremity.  

There is no medical evidence that the veteran has experienced 
the requisite incapacitating episodes to warrant a 40 percent 
rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Based on the 
evidence, the Board cannot conclude that the overall 
disability picture more closely approximated severe 
disability required for a 40 percent rating under Diagnostic 
Code 5293, or a disability rating in excess of 20 percent 
under Diagnostic Code 5243.  38 C.F.R. § 4.7.

Additionally, the orthopedic symptoms do not show that a 
rating in excess of 20 percent is warranted under either the 
old or the revised rating criteria.  The veteran's limitation 
of motion under either the old or revised code warrants no 
more than a 20 percent rating.  The medical evidence shows no 
more than moderate limitation of motion and there is no 
evidence that the veteran's flexion of the lumbar spine is 
limited to 30 degrees or less.  Additionally, there has been 
no evidence that the veteran's service-connected back 
disability results in either severe lumbosacral strain or 
severe intervertebral disc syndrome.  Given the foregoing, 
the next higher 40 percent is not warranted.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2006).  In further support 
of this finding, the Board notes that a February 2003 SSA 
also determined that the veteran's back problem was not 
severe enough to keep him from working.  Therefore, the Board 
will not consider the question of entitlement to an 
extraschedular evaluation.

In view of the above, the Board finds that the preponderance 
of the evidence is 
against the claim for increase; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

An evaluation in excess of 10 percent for a low back strain 
prior to July 29, 2002, is denied.

An evaluation in excess of 20 percent for DDD of the low back 
with left leg radiculopathy, since July 29, 2002, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


